DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/136225 (Sakurai hereinafter) in view of US 20100236561 (Barnes hereinafter) and further in view of EP 2088877 (Cote hereinafter).
EP 2952108 is applied as a machine translation for WO2104136225. All citations to ‘Sakurai’ refer to EP 2952108.
Regarding claim 1, Sakurai teaches a method for concurrently manufacturing two different types of smoking articles (14a and 14b, Fig. 5) using a smoking article manufacturing machine (Fig. 11), the machine comprises a filter rod feeder (23-25), a rod attachment unit for attaching rods of smokable material to each longitudinal end of a dual length filter rod formed from two filter rod segments and received from the filter rod feeder ([0022] and Figs. 1-2), and a cutter (‘C’) to cut the dual length filter rod so that each segment, together with the rod of smokable material attached to each segment, forms a smoking article (Fig. 3-4), the method comprising forming said dual length filter rod (6, Fig. 2) by alternately supplying the filter rod feeder with a first filter rods segment (1) manufactured of a filter rod manufacturing machine (Fig. 11, 23-25) and formed from tow of a first characteristic and a second filter rod segment (2) manufactured on a different filter rod manufacturing machine (Fig. 11, 23-25) and formed from tow of a second characteristic, the tow of the first and second characteristic being visually discernable to each other ([0019]), and joining a first longitudinal end of each of said first and second filter rod segments to each other to form said dual length filter rod (6, Fig. 2) by wrapping the first and second filter rod segments in plugwrap (5, Fig. 2), attaching rods of 
Sakurai does not expressly teach that the first and second filter rods segments contain a capsule of a first type and a capsule of a second type, respectively.  
Barnes teaches a method for manufacturing smoking articles using a smoking article manufacturing machine, the machine comprises a filter rod feeder ([0065], rotary collection drum or conveying system), a rod attachment unit for attaching rods of smokable material to each longitudinal end of a dual length filter rod received from the filter rod feeder ([0065] and Fig. 11, wherein rods of smokable material are attached to the filter rod in the cigarette forming unit), and a cigarette-dividing unit, or cutter, to cut the dual length filter rod into two filter rod segments. Barnes teaches that the two filter rod segments cut from a dual length filter rod by the cutter will each have at least one first object (50) and at least one second object (52), which are for example flavor capsules ([0037] and [54]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have incorporated flavor capsules into the different filter rod segments of Sakurai with a reasonable expectation of success and predictable results.  

Cote teaches cigarette filters with flavored particles (abstract) wherein the filter material is dyed to conform to the color of the flavorant ([0008]). Sakurai teaches forming two types of cigarettes, mixed in equal numbers, such that it is no longer necessary to produce cigarettes individually and then count the number of cigarettes of each type and equalize the number of cigarettes between the two types in order to increase operating efficiency ([0018]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have added capsules that correspond to the filter type of cigarette, particularly adding a flavorant that corresponds to the color of the filter tow as taught by Cote, with a reasonable expectation of success and predictable results. 
	Regarding claim 9, Sakurai teaches placing the filter rods in the filter rod feeder so that all the filter rods are in a predetermined orientation relative to the filter rod feeder (Fig 1, direction “A”, [0014]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have included an indicator on the plug wrap (3) to denote the proper orientation of placing the filter rods in the filter rod feeder (Fig. 1) with a reasonable expectation of success and predictable results. 
Regarding claim 10, Barnes teaches applying a tipping wrapper (58 and [0071]) which can visually indicate to a smoker the general locations or positions of the first and second objects (50, 52) within the filter element (30) or the nature of the payload carried by each object ([0071]), for example indicating that the particular payload is a spearmint flavoring by 
Regarding claim 11, Sakurai teaches supplying the filter rod feeder with filter rods that include tube filters (20) so that when a dual length filter rod is cut into two filter rod segments, each segment contains a tube filter portion in addition to a filter tow section, each of the filter tow sections of a dual length filter rod having a different characteristic (Fig. 10 and [0020]).

Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. 
The Applicant argues that a combination of Sakurai and Barnes would result in the production of two identical cigarettes, both comprising the desired combination of objects in each filter and a person of ordinary skill in the art  at the time of filing would not be motivated to dye the filters as described by Cote since the two cigarettes produced are the same and do not need distinguishing from one another. The Applicant states that to modify the references as suggested by the Examiner is due to impermissible hindsight. The Examiner respectively disagrees. Firstly, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Secondly, the rejection is based on the teachings of Sakurai, Barnes and Cote not just Cotes. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case it would have been obvious for one of ordinary skill in the art at the time of the invention in view of Sakurai, Barnes and Cote to have included different combinations of objects in one filter when compared to the other filter to produce two different cigarettes, particularly because Sakurai teaches forming two different types of smoking articles and Cotes teaches cigarette filters with flavored particles (abstract) wherein the filter material is dyed to conform to the color of the flavorant ([0008]). 

The Applicant argues that Cote does not teach linking the tow characteristic of the filter to a type of capsule within the filter as claimed and therefore a person of ordinary skill in the art would not arrive at the claimed invention based on the alleged combination without impermissible hindsight. The Examiner respectfully disagrees. First, the rejection is based on the teachings of Sakurai, Barnes and Cote not just Cotes. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cotes teaches cigarette filters with flavored particles (abstract) wherein the filter material is dyed to conform to the color of the flavorant ([0008]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747